DETAILED ACTION
This Office Action is taken in response to Applicants’ Amendment and Remarks filed on 3/18/21.  
Claims 1-20 are pending for consideration.
3.	Response to Remarks and Amendment
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) Applicants contend that, with respect to claim 1, there is no motivation for one skilled in the art to conduct a plasma treatment which leaves contaminants on the silicon-containing fins when the overall objective is to remove all of the contaminants.
The Examiner disagrees.
First, the Examiner pointed to, for example, passage of Cheng as showing the need for clean surface prior to epitaxial deposition […Prior to the epitaxial deposition of the semiconductor material, a series of wet cleans, dry cleans or other physical cleaning techniques may be performed to remove contaminants including resist residues and any remaining oxides from the exposed surfaces of the semiconductor fins..¶0048]
Second, the Examiner pointed to, for example, passage of Sanchez as also showing the need for clean surface prior to epitaxial deposition […Surfaces of the monocrystalline silicon and the epitaxial silicon layer are susceptible to contamination when exposed to typical ambient conditions. Therefore, a substrate needs to be cleaned 
	Third, the Examiner pointed to, for example, passage of Sanchez as also showing repeatedly performed oxidation and etching steps leads to a clean surface prior to epitaxial deposition […In one embodiment, oxidation and etching steps are repeatedly performed on a substrate in the cleaning chamber to expose or create a clean surface on a substrate that can then have an epitaxial film placed thereon…¶0020]
	Therefore, Cheng and Sanchez clearly teaches the cited limitation.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Cheng et al. (U.S. Patent Application Publication 2015/0357440, hereinafter referred to as Cheng) in view of SANCHEZ et al. (U.S. Patent Application Publication 2011/0263103, hereinafter referred to as SANCHEZ).
As to claim 1, Cheng teaches 1. A method of processing a substrate, comprising: introducing the substrate into a processing system, wherein the substrate comprises a plurality of silicon-containing fins and a contaminant disposed on the silicon-containing fins; exposing the substrate to a plasma treatment to remove at least a portion of the contaminant disposed from the silicon-containing fins; and depositing an epitaxial layer on the cleaned surface on the silicon-containing fins. [Fig. 2~4; ¶0048]
Cheng may not explicitly teach exposing the substrate to an oxidation treatment to produce an oxide layer on the silicon-containing fins and the remaining contaminant thereon; then exposing the substrate to a dry-clean treatment to remove the oxide layer and the remaining contaminant from the silicon-containing fins and produce a cleaned surface thereon.
SANCHEZ teaches this limitation [step 220~222 in Fig. 3;¶0006, 0020]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Cheng and SANCHEZ to “use oxidation and subsequent etching" in Cheng according to SANCHEZ, for the further advantage of “utilizing known method for obtaining a clean surface”. […The substrate is then cleaned by performing one or more oxidation and etching steps which are discussed below. The oxidation process is used to consume contaminated or damaged silicon found on the surface of the substrate. The formed oxidized layer is then removed 
As to claim 2, Cheng and SANCHEZ teaches 2. The method of claim 1, wherein the silicon-containing fins comprise silicon germanium. [Cheng ¶0035]
As to claim 3, Cheng and SANCHEZ teaches 3. The method of claim 1, wherein the plasma treatment comprises exposing the substrate to a hydrogen plasma. [SANCHEZ ¶0038]
As to claim 4, Cheng and SANCHEZ may not explicitly teach 4. The method of claim 3, wherein the substrate is exposed to the hydrogen plasma for a period of about 0.1 seconds to about 10 minutes.
The Examiner has taken Official Notice that it would have been obvious to one with ordinary skill in the art to come up with the disclosed time with routine experimentations.
As to claim 5, Cheng and SANCHEZ teaches 5. The method of claim 3, wherein carbon contained in the contaminant is removed by the hydrogen plasma during the plasma treatment. [SANCHEZ ¶0006~0007]
As to claim 6, Cheng and SANCHEZ teaches 6. The method of claim 1, wherein the oxidation treatment comprises exposing the substrate to an oxidizing agent and to plasma, ions, radicals, or a combination thereof. [SANCHEZ ¶0011]
As to claim 7, Cheng and SANCHEZ teaches 7. The method of claim 6, wherein the oxidizing agent comprises of an oxygen plasma, oxygen, ozone, water, plasmas thereof, ions thereof, radicals thereof, or any combination thereof. [SANCHEZ ¶0011]
As to claim 8, Cheng and SANCHEZ teaches 8. The method of claim 6, wherein the oxidation treatment comprises exposing the substrate to an oxygen plasma generated by a remote plasma source. [SANCHEZ ¶0011]
As to claim 9, Cheng and SANCHEZ may not explicitly teach 9. The method of claim 6, wherein the substrate is exposed to the oxidizing agent for a period of about 0.1 seconds to about 10 minutes.
The Examiner has taken Official Notice that it would have been obvious to one with ordinary skill in the art to come up with the disclosed time with routine experimentations.
As to claim 10, Cheng and SANCHEZ teaches 10. The method of claim 1, wherein the dry-clean treatment comprises exposing the substrate to an etchant and to plasma, ions, radicals, or a combination thereof. [SANCHEZ ¶0049]
As to claim 11, Cheng and SANCHEZ teaches 11. The method of claim 10, wherein the etchant comprises of fluorine, chlorine, nitrogen, plasmas thereof, ions thereof, radicals thereof, or any combination thereof. [SANCHEZ ¶0048]
As to claim 12, Cheng and SANCHEZ may not explicitly teach 12. The method of claim 10, wherein the substrate is exposed to the etchant for a period of about 10 seconds to about 20 minutes.
The Examiner has taken Official Notice that it would have been obvious to one with ordinary skill in the art to come up with the disclosed time with routine experimentations.
As to claim 13, Cheng and SANCHEZ teaches 13. The method of claim 1, wherein the epitaxial layer is an epi-silicon layer. [Cheng ¶0049~50]
As to claim 3, Cheng and SANCHEZ teaches 14. The method of claim 1, further comprising: introducing the substrate into a first processing chamber for conducting the plasma treatment; exposing the substrate to the plasma treatment; transferring the 
As to claim 15, Cheng and SANCHEZ teaches 15. The method of claim 14, further comprising: transferring the substrate from the second processing chamber to a third processing chamber for conducting the dry-clean treatment; exposing the substrate to the dry-clean treatment; transferring the substrate from the third processing chamber to a fourth processing chamber for depositing the epitaxial layer; and depositing the epitaxial layer on the cleaned surface. [SANCHEZ Fig. 5]
As to claim 16, Cheng and SANCHEZ teaches 16. The method of claim 15, wherein the processing system comprises the first, second, third, and fourth processing chambers coupled to a mainframe. [SANCHEZ Fig. 5]
As to claim 17, Cheng and SANCHEZ teaches 17. The method of claim 16, wherein the substrate is transferred between the first, second, third, and fourth processing chambers within a controlled environment maintained by the mainframe. [SANCHEZ Fig. 5]
As to claim 18, Cheng and SANCHEZ teaches 18. The method of claim 17, wherein the controlled environment has a lower pressure, a lower oxygen concentration, a lower water concentration, or a combination thereof than the ambient environment outside of the mainframe. [SANCHEZ Fig. 5]
As to claim 19, Cheng and SANCHEZ teaches 19. A method of processing a substrate, comprising: introducing the substrate into a processing system, wherein: the substrate comprises a plurality of silicon-containing fins and a contaminant disposed on 
As to claim 20, Cheng and SANCHEZ teaches 20. A cluster tool for processing a substrate, comprising: a transfer chamber coupled to a load-lock chamber; a first cleaning chamber coupled to the transfer chamber, the first cleaning chamber comprising an inductively coupled plasma source, and the first cleaning chamber is in fluid communication with a source of hydrogen; an oxidation chamber coupled to the transfer chamber, the oxidation chamber comprising a plasma source and is in fluid communication with a source of oxygen; a second cleaning chamber coupled to the transfer chamber, the second cleaning chamber comprising a capacitively coupled plasma source and a substrate support coupling to a bias RF power supply, and the 
Conclusion
Claims 1-20 are rejected as explained above.
2.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAEHWAN OH/
Primary Examiner, Art Unit 2816